It appears from the record that appellants' land has contributed a right of way for a public road along the west side of their premises and also a right of way for a road along the north side. These public roads have been traveled for some period of time. It is proposed through the present proceeding to construct an additional road diagonally through two forty-acre tracts of appellants' land, such forties being the only two tracts of appellants' entire acreage that are free from rock and scab and which produce crops of any great value. As high as from forty to sixty bushels of wheat per acre were shown to have been grown upon these two forties at the time of the institution of the condemnation proceedings.
I am not satisfied, after a careful consideration of the entire record, that appellants are being fairly dealt by in the proceeding before us. I am not able to bring myself to agree with the conclusions reached by my associates, viz., that there is a necessity for the construction of the proposed additional highway diagonally through appellants' lands. I am convinced that this serious injury and great damage to appellants' property could be avoided by the selection of a different route, one that would not practically destroy or unreasonably depreciate the value of appellants' farm and yet answer every public need.
The route described as route "A," proposed and designated by appellants, would furnish a road suitable for public travel. The curve of 507 feet in route "A" is a standard curve in federal aid highways. While I appreciate the importance of straight roads where practicable, consideration should be given to circumstances of unusual and unnecessary hardships to property owners, to the end that while the public be served it be at a minimum detriment to property owners. In other words, the provisions of C. S., sec. 7408, should not be lightly regarded, viz.:
"In all cases where land is required for public use the state or its agents in charge of such use may survey and locate the same, but it must be located in the manner *Page 615 
which will be most compatible with the greatest public good and the least private injury . . . . ."
In my opinion the application of this principle has been lost sight of in the instant case, appellants being called upon to sustain unnecessary private injury in an attempt to accomplish the greatest public good.